Yesawich Jr., J. (dissenting).
We respectfully dissent and vote to reverse. Because the tax sale proceedings at issue have *789as their result the divestiture of title to real property, the technical requirements which govern their conduct must be adhered to strictly (see, Kiamesha Dev. Corp. v Guild Props., 4 NY2d 378, 389). And this is so whether the purchaser is a county or some other entity.
When a county is the purchaser at a tax sale, its rights to acquire and hold the lands sold are no different from those of any other purchaser (see, Matter of Elinor Homes Co. v St. Lawrence, 113 AD2d 25, 31). One of the rights it acquires is to obtain title to the property sold; this title being entirely a creature of statute, however, its validity depends on the satisfaction of the statutory criteria, one of which is that the purchaser must be issued a tax sale certificate. That certificate is significant, for the purchaser’s claim to a conveyance, once the period for redemption has expired, turns on the certificate (see, RPTL 1018 [3]); implicit in this section is the premise that a purchaser, including the county itself, has no right to a deed unless it holds a valid certificate (see, 1945 Opns Atty Gen 284). "Without a tax sale certificate, there cannot be a valid tax sale relative to the properties [sold]” (Culspar, Inc. v County of Essex, 119 Misc 2d 4, 7). Had the Legislature intended that a county be permitted to dispense with the requirement of a written tax sale certificate, it would have so dictated.
Unlike the majority, we find Metz v Dorsey (146 AD2d 845, lv dismissed 74 NY2d 714, lv denied 77 NY2d 807) distinguishable. There, it was held that the statute, insofar as it called for "payment” of the bid price to the county treasurer, was substantially complied with by an appropriate bookkeeping entry (supra, at 846). That is a far cry from what has occurred here, namely, a total disregard of the explicit statutory mandate that "the county treasurer shall furnish the purchaser with a written certificate” (RPTL 1006 [2]). In Metz, this Court simply construed the statute. Here, however, by equating a complete lack of compliance with substantial compliance, the majority is essentially rewriting it, and in the process reading out one of the Legislature’s express requirements.
Nor can it be said that the tax certificate does not have some purpose, rendering its absence a mere formality; it protects the taxpayer in that it provides a written record of the date of the sale, from which the redemption period is measured, and of the amount paid for the property, from which the redemption amount is calculated.
Mikoll, J. P., concurs. Ordered that the order is affirmed, without costs.